Pezman, J. Claimant, Stuart Weiss, M.D., presented his statement to the State of Illinois Board of Vocational Education and Rehabilitation for hospital care rendered to one Clarence Littig in April of 1965. The Board of Vocational Education and Rehabilitation had determined that the recipient was eligible to receive assistance. A Departmental Report was filed in this cause indicating that Dr. Stuart Weiss was entitled to the sum of $20.00, and also indicating that the Division of Vocational Rehabilitation of the Board had denied the claim for services rendered on the basis that it was services rendered prior to July 1, 1965, and that the appropriation for that biennium had lapsed. On April 6, 1966, a complaint was filed herein by claimant seeking to recover the sum of $40.00 for services rendered to the said Clarence Littig. Subsequently, on May 25, 1966, a stipulation was entered into by and between claimant and respondent whereby “neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $20.00.” Pursuant to such stipulation and the Departmental Report, claimant is hereby awarded the sum of $20.00.